                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

MARVIN E. OWENS,                :
                                :
     Plaintiff,                 :
                                :
     v.                         :      CASE NO.    3:17cv657(RNC)
                                :
CAPTAIN FITZGERALD,             :
                                :
     Defendant.                 :

               RULING ON PLAINTIFF'S MOTION TO COMPEL

     The plaintiff, Marvin Owens, who is self-represented, brings

this action pursuant to 42 U.S.C. § 1983 against the defendant,

Captain Brian Fitzgerald, alleging that he seized the plaintiff's

motorcycle without probable cause.      The plaintiff also alleges a

state law defamation claim.         Pending before the court is the

plaintiff's motion to compel (doc. #74).          The defendant filed a

response (doc. #76) and the plaintiff filed an "opposition and

response" (doc. #78).   The motion is denied.

     The plaintiff requests a "court[] order" for the defendant to

"comply with plaintiff's request for defendant's oral examination"

which "was requested of the defendant on date October 2, 2018 in

where the defendant has not." (Doc. #74 at 1.)            The defendant

responds that he is "unable to determine what the plaintiff is

requesting."   (Doc. #76.)   In reply, the plaintiff clarifies that

he "is requesting defendant Brian Fitzgerald undertake a recorded

oral examination under oath." (Doc. #78.)
     It appears that the plaintiff seeks to depose1 the defendant.

A court order is not required to notice a deposition.   The parties

shall meet and confer regarding the defendant's deposition.

     SO ORDERED at Hartford, Connecticut this 26th day of June,

2019.


                              ___________/s/________________
                              Donna F. Martinez
                              United States Magistrate Judge




     1A deposition is a means by which a party may obtain
information to prepare for trial by questioning a witness who is
under oath.   The deposition is recorded by a court reporter or
stenographer and customarily occurs in a conference room.     The
plaintiff is directed to Rule 30 of the Federal Rules of Civil
Procedure which governs depositions. If the plaintiff wants to
depose the defendant, he should begin by contacting defendant's
counsel to arrange a time and place for the deposition.       The
plaintiff must give the defendant's attorney a written notice of
the deposition, which includes the date, time and place of the
deposition, the deponent's name, and the method for recording the
testimony, i.e., audio, audio-visual, or stenographic.       Rule
30(b)(1). The plaintiff also must make arrangements for a court
reporter or stenographer, the costs of which he must bear. Rule
30(b)(3). The costs of deposition are not covered by the in forma
pauperis statute.
                                2
